Newton, J.
This is an appeal from an order revoking the driver’s license of defendant. Defendant contends that her refusal to take any tests for alcohol under the implied consent law was due to her being confused as to her rights by the reading to her of the Miranda warnings and the implied consent law provisions. We affirm the judgment of the District Court.
The defendant relies on the case of Wiseman v. Sullivan, 190 Neb. 724, 211 N. W. 2d 906, which holds that if such confusion is present it may void a refusal under the implied consent law. The case is not applicable here. The record is entirely devoid of any evidence supporting a claim of confusion. “On appeal to the District Court under section 60-420, R. R. S. 1943, from an order of the *766Director of. the Department of Motor Vehicles made under section 39-.669..16, "R; R. S. 1943, revoking a motor vehicle operator’s license, the burden'of proof is on the licensee to establish by a preponderance of the evidence the ground for reversal.” Mackey v. Director of Department of Motor Vehicles, ante p. 707, 235 N. W. 2d 394.
Defendant has failed to maintain her burden of proof .and the judgment of the District Court is affirmed.
Affirmed.